Haskell, J.
Farnum was not a defendant to the action after the discontinuance was entered as to him. The action then stood the same as though it had been brought against the other defendant alone, upon his several promise. Parties only are excluded by statute from testifying in causes, where the adverse party is an administrator. In such cases, persons not parties, although directly interested in the result of the suit, are competent witnesses. Their interest does not exclude them from being witnesses, but goes to affect their testimony. Farnum wus a competent witness, and rightfully allowed to testify. Haskell, Adm’r, v. Hervey, 74 Maine, 192 and cases cited.
The issue tried was, whether Farnum had paid the plaintiff’s intestate a part of the note in suit. Farnum, in behalf of the defendant, testified to making the payment at his own store, upon a day when the plaintiff’s intestate waited there for some flour, that he, Farnum, had sent his boy to the railroad for. *144Upon pertinent cross-examination Farnum testified that he did not furnish the plaintiff’s intestate with the flour, but saw him, afterwards, load a barrel of flour into his wagon on the same afternoon, at a neighbor’s store.
The neighbor was called by the plaintiff to prove that the plaintiff’s intestate did not procure and load flour on, or near, the day testified to by Farnum. To the exclusion of this evidence the plaintiff has exception.
Farnum testified to a transaction with a deceased person, who cannot give his version of it. As a part of the same transaction he testified to a fact, fixing the time when the payment was made. The disproving of that fact would tend to show the absence of the plaintiff’s intestate at the store of Farnum, when he says the payment was made, and ought to have been considered by the jury.

Exceptions sustained.

Peters, C. J>, Walton, Virgin, Libbey and Emery, JJ., concurred.